On Petition for Rehearing.
In a petition for rehearing, appellee again emphasizes the Wolfe patent and presents a new theory to demonstrate anticipation of the patent in suit and a new wooden model in support thereof. It is urged that, as the coacting surfaces of flanges A3'and B5, whose lengthwise tapering produces the vertical wedge action, also incline upwardly and inwardly conformably to the rail base, tire wedge members, after being driven in far enough to grip vertically, on further pressure will move laterally along the rail base, thus producing a horizontal wedging action and averting the destruction of the anchor.
But, as Wolfe states in his specifications,, when the wedge-shaped .member is driven in so that the two members are firmly wedged together, “then the pin is inserted.” In other words, further pressure, with the resulting transverse movement that could produce a horizontal grip, is not contemplated; it is to be avoided. And clearly, neither in his specifications nor in his drawings does Wolfe in any way allude to or disclose the possibility or desirability of such double wedge action. On the contrary, when he speaks of wedge shape or wedge action, he immediately defines it, and limits it to a longitudinal tapering or vertical wedging action. Figure 1 of his drawings, unlike the model offered, shows no clearance between the inner vertical edge of the base A1 of member A, and the bottom of the inclined shoulder at the middle of the base of member B; as there shown, with the two members fitted on the rail base, any relative movement of them, transversely thereof, is blocked.
*221The successful argument of appellee’s present solicitors in distinguishing Wolfe, when cited during the prosecution of the Elfborg patent, is persuasive against their present contentions. Moreover, neither claim 1 nor 3 of the patent in suit responds to the Wolfe patent; claim 3 specifies that each wedging action is produced by a different pair of wedging surfaces; claim 1 requires the base member to extend wholly beneath the rail base. Moore, No. 1,008,183, though later than the patent in suit, was applied for three months earlier. If it were the prior invention, claim 1 would be anticipated. We are satisfied, however, from the evidence, none of which was taken in open court, that priority of invention must be awarded to Kramer.
Sponenberg, No. 1,001,177, is a three, not a two, piece anchor; the wedging effect is differently produced. Moreover, neither he nor Player, No. 974,821, suggests the wedging action here in question. Neither of these patents is referred to in appellee’s original brief.
The petition for rehearing will be denied.